Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 5/22/19, is a national stage entry of PCT/US2017/063106, filed on 11/22/17. PCT/US2017/063106 claims priority from prov. app. 62425980, filed on 11/23/16. The provisional application provides support to the subject matter of claims with the exception of dexamethasone, recited by claims 13 and 20. The effective filing and priority date of claims 1-11, 14-19, and 21 is therefore 11/23/16; the effective filing and priority date of claims 13 and 20 is 11/22/17.

Status of Claims and Response to Restriction Requirement
Claims 1-11 and 13-21 are pending as of the response filed on 1/27/21. Claim 12 is canceled. Applicant’s election without traverse of invention II, claims 14-21; and the species daratumumab as the CD38 inhibitor for initial examination in the reply filed on 1/27/21 is acknowledged. The elected species and invention are encompassed by claims 14-21. The restriction is made final.
Claims 1-11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without1/27/21.
Claims 14-21 were examined with regards to the elected species, daratumumab as the CD38 inhibitor, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of multiple myeloma and lymphoma, does not reasonably provide enablement for treatment of any other type of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164.
Rodriguez, “Know the Most Common Types of Cancer”, Everyday Health, publ. online 2/8/2010, pp. 1-13; Wistuba et. al., Nature Rev., Clin. Oncology, vol. 8, pp. 135-141 (2011); Bhatia et. al., Nature Biotechnology, vol. 30(7), pp. 604-610 (2012); and Kaiser, Science, vol. 337, pp. 282-284 (2012) are discussed. 

	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of treating cancer in a subject comprising administering to the subject an effective amount of an HDAC6 inhibitor of formula I; and a CD38 inhibitor. The scope of the claims is extensive, given that the claims encompass treating 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Rodriguez teaches there are more than 200 different types of cancers, with the most commonly diagnosed cancers being non-melanoma skin cancer, lung cancer, breast cancer, prostate cancer, colorectal cancer, bladder cancer, melanoma, non-Hodgkin lymphoma, kidney cancer, and leukemia (see pp. 1-4). Rodriguez also teaches less commonly occurring cancers include tumors of the pancreas, uterus, and thyroid, as well as sarcomas (p. 4, last para). Bhatia et. al. teaches that clinically, cancer is not a single disease but several hundred different diseases (p. 606, middle col., beginning with last para-right col., top para). Bhatia et. al. teaches that one of the major challenges with developing cancer therapies is the heterogeneity of tumors, in terms of genetics, epigenetics, and phenotype (p. 604, see Title and left col., 1st para). Bhatia et. al. teaches that due to the heterogeneity of tumors, the same tumor in two different persons may not behave the same way (p. 604, left col., bottom para-middle col., top para). Circulating tumor cells represent a highly heterogeneous subset of cells derived from a primary tumor site, and it is still unknown which of these cells will go on to form metastases (p. 605, left col., 2nd para). Tumor heterogeneity has not yet been well-incorporated into treatment, as there is still much that remains to be discovered (p. 606, middle col., next to last para). 
Kaiser teaches a study was performed on homozygous twins using whole-genome sequencing to predict individuals at increased risk for developing cancer, and that according to the study, most individuals would not be at increased risk as inherited mutations rarely increase st para; p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches that targeted drugs for cancers can often stop being effective after several months, because drug resistant cancer cells continue to proliferate; even before a patient begins treatment, there are some cancer cells with random gene mutations that will enable resistance to targeted drugs (p. 284, left col., last para-middle col., middle para).  
Wistuba teaches that while many experts agree personalized medicine has enormous potential for treating cancer, many targeted chemotherapy agents have not yielded promising results in clinical trials (see Abstract). Wistuba teaches that although some significant advances have been made in the last several decades in improving survival rates of certain cancers, such as testicular, breast, and pediatric cancers, the survival rates for lung or colon cancers have not improved as much (p. 135, left col., 1st para). Wistuba teaches that because of the heterogeneous nature of most tumors, the ‘one-size-fits-all’ approach or a single drug regimen is less likely to be optimal for treating individuals with the same tumor type (p. 135, 1st para). Wistuba teaches every type of cancer has subsets that respond differently to treatment, due to differences in molecular changes and mechanisms (p. 135, 2nd para). Wistuba also teaches that most clinical applications currently involve use of a biomarker composed of a single genetic mutation, epigenetic modification, or gene amplification, which is often not sufficient to provide an optimal therapy as multiple genetic and/or epigenetic modifications, rather than a single modification, support tumor growth and survival (p. 136, right col., see 1st para under 

The claims recite a method of treating cancer in a subject comprising administering to the subject an effective amount of an HDAC6 inhibitor of formula I; and a CD38 inhibitor. Applicants have provided data to show compounds A or B (HDAC6 inhibitors), in combination with anti-CD38 antibody are cytotoxic towards multiple myeloma cells (RPMI-8226, H929, and MM.1S) and lymphoma cells (Daudi cell lymphomas), but no evidence has been provided to show that the claimed method has a similar effect on any other type of cancer encompassed by the claims. Ample evidence in the art teaches tumors to be highly heterogeneous, and even within a single tumor type, subsets exist that support drug resistance. 

 (5) The relative skill of those in the art:
	The relative skill of those in the art is high, such as an oncologist or molecular biologist. Nonetheless, there is significant unpredictability in the art regarding the development and application of cancer therapies, due to the heterogeneous nature of tumors. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	Applicants have provided data to show the HDAC6 inhibitors recited in dependent claims 16 and 17, in combination with an anti-CD38 antibody are cytotoxic towards multiple myeloma cells (RPMI-8226, H929, and MM.1S) and lymphoma cells (Daudi cell lymphomas). However, no evidence has been shown to indicate the claimed therapy inhibits the proliferation 

(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that the type of cancers to be treated in the claims should be limited to lymphoma and multiple myeloma. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163.
Claim 15 recites the method of claim 14, further comprising administering a compound selected from thalidomide, pomalidomide, lenalidomide, or an analog thereof. The term “analog” is mentioned only generally in the specification; there is no description of what constitutes an analog of thalidomide, pomalidomide, or lenalidomide, or any structural formulas of compounds that are analogs of any of these three compounds. The disclosure of the application doesn’t describe any compounds that are analogs of thalidomide, pomalidomide, lenalidomide, or provide any information how to make or obtain such analogs. The disclosure of the application doesn’t provide any details about any analog of thalidomide, pomalidomide, lenalidomide, or describe any properties pertaining to an analog. The limitation of an analog of thalidomide, pomalidomide, or lenalidomide lacks sufficient written description, as this term is only mentioned generally and the disclosure doesn’t provide any characteristics or properties of such analogs, or how to make or obtain them. 
To overcome this rejection, it is suggested the term “analog” be deleted from the claim. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the method of claim 14, further comprising administering a compound selected from thalidomide, pomalidomide, lenalidomide, or an analog thereof. The term “analog” is mentioned only generally in the specification; there is no description of what constitutes an analog of thalidomide, pomalidomide, or lenalidomide, or any structural formulas of compounds that are analogs of any of these three compounds. The disclosure of the application doesn’t describe any compounds that are analogs of thalidomide, pomalidomide, lenalidomide, or provide any information how to make or obtain such analogs. The claim is indefinite, since it is uncertain what compounds are encompassed by the term “analogs”.
To provide compact prosecution, claim 15 was examined as further comprising administering a compound selected from thalidomide, pomalidomide, and lenalidomide, or a pharmaceutical salt thereof. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laubach et. al., Expert Rev. Hematol., vol. 7(1), pp. 97-111, publ. 2014, as evidenced by Tang et. al., J. Med. Chem., vol. 57, pp. 8026-8034, publ. 2014.

Laubach teaches while advances in multiple myeloma treatment have resulted in significant improvements in patient outcomes, multiple myeloma remains largely incurable and almost all patients eventually experience relapse after initial response to treatment (Abstract; p. 97, 1st para). Laubach teaches therapies for multiple myeloma include thalidomide, and lenalidomide; thalidomide at a daily initial dose of 200 mg. daily, with dose escalation to 800 mg. daily resulted in an overall response rate of 24%, while lenalidomide at an initial 30 mg. resulted in an overall response rate of 26% (p. 98, right col., see 1st 3 para under Monotherapy section). Additionally, Laubach teaches pomalidomide, in a phase I study at doses ranging from 1-10 mg. resulted in a partial response rate or better of 50% (p. 100, 2nd para from top). Laubach teaches other multiple myeloma treatments include the anti-CD38 monoclonal antibody daratumumab, which provided an overall response rate of 42% when administered at a dose of 4-24 mg/kg to patients with relapsed-refractory multiple myeloma, and that combination therapy of daratumumab with lenalidomide and dexamethasone is currently undergoing phase I evaluation of treating multiple myeloma (p. 105, right col., top para). The HDAC-6 inhibitor, rocilinostat was found to have single agent activity in preclinical models of multiple myeloma, and is currently being evaluated in Phase I/II studies in combination therapy with lenalidomide and dexamethasone with promising results (p. 104, Table 3; p. 106, left col., para before Others section). Rocilinostat has the chemical structure shown below, as evidenced 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated the cancer multiple myeloma in a subject comprising administering to a subject having multiple myeloma an effective amount of the compound of formula I, rocilinostat, having the chemical structure wherein R=hydrogen, ring B=phenyl, and R1=phenyl; and the elected CD38 inhibitor daratumumab, with a reasonable expectation of success in view of Laubach. Laubach teaches multiple myeloma therapies to include the anti-CD38 monoclonal antibody daratumumab as well as the HDAC-6 inhibitor rocilinostat, and that these therapies were beneficial. Laubach teaches combination treatment, of either daratumumab with lenalidomide and dexamethasone, and that thalidomide and pomalidomide also demonstrated beneficial effects in the treatment of multiple myeloma. As such, it would have been prima facie obvious to one of ordinary skill in the art to have administered combination therapies, comprising the HDAC-6 inhibitor rocilinostat, the elected CD38 inhibitor daratumumab, in addition to a compound selected from thalidomide, pomalidomide, and lenalidomide, as well as dexamethasone, with a reasonable expectation that the combination therapy would have demonstrated efficacy for treating patients with multiple myeloma.

Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quayle et. al., WO 2015054175 A1 (publ. 4/16/2015), in view of Laubach et. al., Expert Rev. Hematol., vol. 7(1), pp. 97-111, publ. 2014. 
Quayle teaches a combination of an HDAC inhibitor and an immunomodulatory drug for the treatment of the cancer, multiple myeloma, in a subject in need thereof (Abstract; p. 1, line 31-p. 2, line 1). Quayle teaches an embodiment wherein the HDAC inhibitor is an HDAC6 inhibitor, having the structural formula shown below (p. 2, lines 13-28): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Quayle teaches the following HDAC6 inhibitors as preferred (p. 2, line 29-p. 3, line 5): 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Quayle teaches another embodiment wherein the combination of HDAC6 inhibitor and immunomodulatory drug (IMiD) provides a synergistic effect in the treatment of the subject (p. 5, lines 1-2). Quayle teaches preferably the IMiD is a thalidomide of formula III (p. 23, line 17-p. 24, line 7): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, with the compounds shown below, lenalidomide (compound E) and pomalidomide (compound F) exemplified (p. 15, lines 16-22; p. 23, line 17-p. 24, line 7): 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Quayle teaches administering a therapeutically effective amount of the HDAC inhibitor and IMiD for treating 
Quayle doesn’t teach or suggest a CD38 inhibitor. 
Laubach teaches while advances in multiple myeloma treatment have resulted in significant improvements in patient outcomes, multiple myeloma remains largely incurable and almost all patients eventually experience relapse after initial response to treatment (Abstract; p. 97, 1st para). Laubach teaches therapies for multiple myeloma include thalidomide, and lenalidomide; thalidomide at a daily initial dose of 200 mg. daily, with dose escalation to 800 mg. daily resulted in an overall response rate of 24%, while lenalidomide at an initial 30 mg. resulted in an overall response rate of 26% (p. 98, right col., see 1st 3 para under Monotherapy section). Additionally, Laubach teaches pomalidomide, in a phase I study at doses ranging from 1-10 mg. resulted in a partial response rate or better of 50% (p. 100, 2nd para from top). Laubach teaches other multiple myeloma treatments include the anti-CD38 monoclonal antibody daratumumab, which provided an overall response rate of 42% when administered at a dose of 4-24 mg/kg to patients with relapsed-refractory multiple myeloma, and that combination therapy of daratumumab with lenalidomide and dexamethasone is currently undergoing phase I evaluation of treating multiple myeloma (p. 105, right col., top para). The HDAC-6 inhibitor, rocilinostat was found to have single agent activity in preclinical models of multiple myeloma, and is currently being evaluated in Phase I/II studies in combination therapy with lenalidomide and dexamethasone with promising results (p. 104, Table 3; p. 106, left col., para before Others section).



Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 14-16 and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9949972 in view of van Duzer et. al., WO 2011/91213 (cited in the IDS); and Doshi, US 20150246123 (publ 9/3/2015). The instant claims are drawn to a method of treating cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a) an HDAC6 inhibitor of formula I; and the elected CD38 inhibitor, daratumumab; claim 16 specifies the following HDAC6 inhibitor: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Instant claim 15 further recites administering an additional compound selected from thalidomide, lenalidomide, and pomalidomide. The claims of US ‘972 are drawn to a method for treating lymphoma in a subject comprising administering the HDAC6 inhibitor shown below: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
; and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. As evidenced by the disclosure of US ‘972, the two immunomodulatory drugs shown above are lenalidomide and pomalidomide (see col. 14, lines 46-65; col. 36, EX. 6, lines 36-49). The instant claims overlap in scope with the method claimed in US ‘972, as the instant claims are drawn broadly to treating cancer, and thus include treatment of lymphoma, as well as administration of the HDAC6 inhibitor claimed in US ‘972, in combination with the agents lenalidomide and pomalidomide. Although the method claimed in US ‘972 doesn’t recite further administering a CD38 inhibitor such as daratumumab or dexamethasone, it would have been prima facie obvious to have incorporated these steps in view of van Duzer and Doshi. van Duzer teaches HDAC6 inhibitors for treating cancers including lymphoma (Abstract; p. 4, lines 14-23; p. 53, lines 17-21), administered in combination with another therapeutic agent including dexamethasone (p. 67, lines 26-29). 
Van Duzer doesn’t teach further administering a CD38 inhibitor, however, Doshi teaches administration of the anti-CD38 antibody daratumumab for treating lymphoma (see Ex. 1, para [0154-0157]). As such, it would have been prima facie obvious to one of ordinary skill in the art to have further administered dexamethasone and the CD38 inhibitor, daratumumab, in combination with the HDAC6 inhibitor shown, with either lenalidomide or pomalidomide, to a . 


Claims 14-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 29-30, 34-38, 40-41, and 47-49 of copending Application No. 16684809 in view of Laubach et. al., Expert Rev. Hematol., vol. 7(1), pp. 97-111, publ. 2014. The instant claims are drawn to a method of treating cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a) an HDAC6 inhibitor of formula I; and the elected CD38 inhibitor, daratumumab; claim 15 recites further administering a compound selected from thalidomide, lenalidomide, and pomalidomide; and claim 20 recites further administering dexamethasone. Copending claims ‘809 are drawn to a method of treating multiple myeloma comprising administering an HDAC6 inhibitor of formula I shown below, and an immunomodulatory drug: 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. Copending claims 35-36 of ‘809 recite the immunomodulatory compounds as those structures known in the art as lenalidomide and pomalidomide. The instant claims and the method claimed in appl. ‘809 therefore overlap in scope since the instant claims are drawn broadly to treating cancer, and therefore include treating multiple myeloma; both sets of claims recite administering a compound of formula I, and further administering lenalidomide or pomalidomide. Although the method claimed in ‘809 doesn’t recite further administering a CD38 inhibitor such as daratumumab, or dexamethasone it would have been prima facie obvious to have incorporated these step in view of Laubach. Laubach teaches while advances in multiple myeloma treatment have resulted in significant improvements in patient outcomes, multiple myeloma remains largely incurable and almost all patients eventually experience relapse after initial response to treatment (Abstract; p. 97, 1st para). Laubach teaches therapies for multiple myeloma include thalidomide, and lenalidomide; thalidomide at a daily initial dose of 200 mg. daily, with dose escalation to 800 mg. daily resulted in an overall response rate of st 3 para under Monotherapy section). Additionally, Laubach teaches pomalidomide, in a phase I study at doses ranging from 1-10 mg. resulted in a partial response rate or better of 50% (p. 100, 2nd para from top). Laubach teaches other multiple myeloma treatments include the anti-CD38 monoclonal antibody daratumumab, which provided an overall response rate of 42% when administered at a dose of 4-24 mg/kg to patients with relapsed-refractory multiple myeloma, and that combination therapy of daratumumab with lenalidomide and dexamethasone is currently undergoing phase I evaluation of treating multiple myeloma (p. 105, right col., top para). The HDAC-6 inhibitor, rocilinostat was found to have single agent activity in preclinical models of multiple myeloma, and is currently being evaluated in Phase I/II studies in combination therapy with lenalidomide and dexamethasone with promising results (p. 104, Table 3; p. 106, left col., para before Others section).
 As such, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated administration of dexamethasone and the CD38 inhibitor, daratumumab, in combination with the HDAC6 inhibitor of formula I, with either lenalidomide or pomalidomide, and dexamethasone, to a subject in need of treatment of multiple myeloma in the copending claims, in view of Laubach. The instant claims and copending claims are obvious variants of each other and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Claims 14-15 and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8394810 in view of Laubach et. al., Expert 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
. This compound is structurally identical to the HDAC6 inhibitor recited in instant claim 17, and as the instant claims are drawn broadly to treating cancer, they encompass treatment of multiple myeloma. Although the method claimed in ‘810 doesn’t recite further administering a CD38 inhibitor such as daratumumab, dexamethasone, and another compound selected from thalidomide, pomalidomide, and lenalidomide as recited in instant claim 15, it would have been prima facie obvious to have incorporated these steps in view of Laubach. Laubach teaches while advances in multiple myeloma treatment have resulted in significant improvements in patient outcomes, multiple myeloma remains largely incurable and almost all patients eventually experience relapse after initial response to treatment (Abstract; p. 97, 1st para). Laubach teaches therapies st 3 para under Monotherapy section). Additionally, Laubach teaches pomalidomide, in a phase I study at doses ranging from 1-10 mg. resulted in a partial response rate or better of 50% (p. 100, 2nd para from top). Laubach teaches other multiple myeloma treatments include the anti-CD38 monoclonal antibody daratumumab, which provided an overall response rate of 42% when administered at a dose of 4-24 mg/kg to patients with relapsed-refractory multiple myeloma, and that combination therapy of daratumumab with lenalidomide and dexamethasone is currently undergoing phase I evaluation of treating multiple myeloma (p. 105, right col., top para). The HDAC-6 inhibitor, rocilinostat was found to have single agent activity in preclinical models of multiple myeloma, and is currently being evaluated in Phase I/II studies in combination therapy with lenalidomide and dexamethasone with promising results (p. 104, Table 3; p. 106, left col., para before Others section). As such, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated administration of dexamethasone and the CD38 inhibitor, daratumumab, in combination with the HDAC6 inhibitor of formula I, with either lenalidomide or pomalidomide, and dexamethasone, to a subject in need of treatment of multiple myeloma in the claimed method of US ‘810, in view of Laubach. The instant claims and method claimed in US ‘810 are obvious variants of each other and are not patentably distinct. 


Information Disclosure Statement
The IDS filed on 1/27/21 has been considered. However, under US published patent applications, 2015105358 A1 should actually be cited as 20150105358 A1. 


Conclusion
Claims 14-21 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SARAH PIHONAK/             Primary Examiner, Art Unit 1627